Citation Nr: 1760472	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for atrophy of testis, status post hernia repair.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from September 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in January 2016, at which time, the Board remanded the issue of service connection for an acquired psychiatric disorder, to include PTSD to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the etiology of the Veteran's acquired psychiatric disorder and to obtain relevant treatment records from the Texas Department of Corrections.  The Board also remanded the issue of service connection for atrophy of testis, status post hernia repair for VA examination to determine the etiology of the Veteran's atrophy of testis, status post hernia repair.  There has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

I. Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that he has PTSD as a result of incidents in service.  The Veteran testified that he was harassed by people in his barracks.  He indicated that he fought with people and was also beaten with a pipe.  The Veteran testified that he was hospitalized several times after service for suicide attempts.

Service treatment records reflect that the Veteran was seen in sick call in September 1972 and reported that he was hit on the left arm with a pipe.  The Veteran also reported that he was threatened with an Article 15 and a 212 discharge if the Veteran did not do required pushups.

Post-service treatment records reflect that the Veteran was hospitalized in May 1976 for suicide attempts.  VA outpatient treatment records reflect current diagnoses of PTSD and depression.

The claim was remanded in January 2016 to obtain a VA examination.  The remand instructed the examiner to address whether a current psychiatric disorder was at least as likely as not related to service.  The examiner was asked to consider the Veteran's reported stressors of being harassed by other service members, fighting with people in his barracks and being hit in the arm with a pipe.  The examiner's attention was directed to service treatment records, which reflected that the Veteran reported being hit on the left arm with a pipe, and post-service treatment records, which reflected that the Veteran had been hospitalized for a suicide attempt.

The Veteran was afforded a VA examination in May 2016, which reflected a diagnosis of unspecified mental disorder.  The examiner opined that the diagnosis of unspecified mental disorder could not reliably be related to military service based on the current information.  Although the examiner stated that Veteran is an unreliable historian, September 1972 service treatment records reflect that the Veteran had been hit with a pipe.

Further, the examiner noted that Veteran presented with manic and thought disorder, but the examiner did not state whether there was a diagnosis related to a manic condition.  The examiner also did not indicate whether the manic disorder manifested in service or was otherwise related to service.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall, supra.  In order to ensure compliance with the remand directives, it is necessary to remand the claim for a new examination.

Therefore, the Board finds that a new VA examination is warranted to determine the etiology of the Veteran's acquired psychiatric disorder, to include PTSD.

II. Service Connection for Atrophy of Testis, Status Post Hernia Repair

The Veteran asserts that a testicle disability was incurred in service.  At the Board hearing, the Veteran testified that he was beaten up in service and was kicked in the groin.  The Veteran stated that there was an investigation of the incident.

In an April 2017 correspondence, the Veteran stated his left testicle condition was aggravated in the military due to numerous fights that he was in, and the continuous marching and physical training that he had to do while he was in active duty.  The Veteran also stated that during his examination prior to entering service, he did not have any issues with his hernia or his left testicle, and he had another examination when he reported to basic training, which reflected that he had no issues with his hernia or his left testicle.

The Veteran served in the United States Army from September 1972 to March 1973.

A July 1970 enlistment Report of Medical History is silent as to any complaints or diagnoses of hernia or other issues with the Veteran's testicles.  A July 1971 enlistment Report of Medical Examination is silent as to any complaints or diagnoses of hernia or other issues with the Veteran's testicles.

Private treatment records reflect that the Veteran was diagnosed with left inguinal hernia and underwent left inguinal hernioplasty in November 1971.  The Veteran had injured his groin at work when he was picking up angle irons.

November 1972 service treatment records reflect a diagnosis of left testicular atrophy.  The Veteran complained of pain and reported that he had left hernial repair a year prior.  In December 1972, the Veteran was placed on physical profile for atrophied testicle.  The Veteran was evaluated in the urology clinic for testicular pain in February 1973.  The entry noted a history of left herniorrhaphy one and a half years prior with some compromise of blood supply.

Post-service treatment records indicate that the Veteran underwent left orchiotomy.  VA treatment records reflect a current diagnosis of unspecified testicular dysfunction.

The Veteran was afforded a VA examination in November 2013.

In January 2016, the Board remanded the matter for a new examination.  The examiner was directed to opine as to whether a testicle disability clearly and unmistakably existed prior to service, and if a testicle disability clearly and unmistakably existed prior to service, the examiner was directed to state whether there was clear and unmistakable evidence that the Veteran's pre-existing testicle disability was not aggravated beyond its natural progression during service.  The examiner was directed to consider 1971 private treatment records which showed that a herniorrhaphy was performed, the diagnosis of atrophied testicle that were noted in service, and the Veteran's competent testimony of participating in road marches and being kicked in the groin during service.  Finally, if a testicle disability did not clearly and unmistakably exist prior to service, the examiner was ask to opine as to whether it was at least as likely as not that a current disability was related to service, including complaints of testicle pain and atrophied testicle in service, participation in road marches in service and being kicked in the groin during service.

The Veteran was afforded a VA examination in May 2016, which reflected a diagnosis of erectile dysfunction and testis, atrophy.  The examiner opined that the Veteran's left inguinal hernia occurred prior to the service based on the medical records.  However, the examiner did not discuss the Veteran's service treatment records, which reflected a diagnosis of atrophy of the testicles from November 1972.  The examiner stated that being kicked in the groin does not cause atrophy.  However, the examiner did not state whether a testicle disability clearly and unmistakably was not aggravated beyond its natural progression during service.

In a July 2016 correspondence, the Veteran asserted that the VA examiner stated that he had an infection.  The Veteran asserts that he did not have an infection.  The Veteran requested that future examinations be scheduled through the Alexandria VA Medical Center, Louisiana, with appointments taking place as close as possible to Opelousas, Louisiana.

In order to ensure compliance with the remand directives, it is necessary to remand the claim for a new examination.  See Stegall, supra

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination (note the Veteran has requested that any further VA examination be conducted at the Alexandria, Louisiana VA Medical Center, if possible) to ascertain the etiology of an acquired psychiatric disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should consider and discuss the following:

a. The examiner should identify any psychiatric disorder that has been present since the Veteran filed his claim.  The examiner should indicate that both the DSM-IV and DSM-V have been considered in determining whether the diagnostic criteria to support a psychiatric disorder diagnosis have been met.  The examiner should address the prior diagnoses of record.

b. For each diagnosis identified (other than posttraumatic stress disorder (PTSD) and a personality disorder, if diagnosed), the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested during, is otherwise causally or etiologically related to, or aggravated by, a period of active service.

c. With regard to PTSD, the examiner should indicate whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically indicate whether the Veteran has PTSD under the DSM-IV and/or DSM-V criteria.  If not, the examiner should address why such a diagnosis is not warranted.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault.

The examiner should consider and discuss the following:

i. the Veteran's reported stressor of being harassed by other service members, 

ii. the Veteran's reported stressor of fighting with people in his barracks;

iii. the Veteran's reported stressor of being hit in the arm with a pipe.

iv. post-service treatment records which reflect that the Veteran had been hospitalized for a suicide attempt in May 1976.

September 1972 service treatment records reflect that the Veteran was hit with a pipe in service, so the stressor of being hit with a pipe is considered verified.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2. Schedule the Veteran for a VA examination (again, if possible, through the Alexandria VA Medical Center per the Veteran's request) to ascertain the etiology of the Veteran's claimed atrophy of the testis, status post hernia repair.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. If a testicle disability clearly and unmistakably existed prior to service, is there also clear and unmistakable evidence that the pre-existing testicle disability was not aggravated during service.

In making this determination, the examiner is requested to consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.  The examiner must outline the specific evidence in the record supporting this opinion.

b. if the response to (a.) above is no, then whether it is at least as likely as not (50 percent or greater likelihood) that any current atrophy of the testis, status post hernia repair manifested during, is otherwise causally or etiologically related to active duty service.

The examiner should consider and discuss the following:

i. the Veteran's testimony that he was involved in numerous fights during service;

ii. the Veteran's assertion that continuous marching and training in service aggravated his hernia condition;

iii. the Veteran's July 1970 enlistment Report of Medical History which was silent as to any complaints or diagnoses of hernia or other issues with the Veteran's testicles;

iv. the Veteran's July 1971 enlistment Report of Medical Examination which was silent as to any complaints or diagnoses of hernia or other issues with the Veteran's testicles.

v. November 1972 service treatment records, which reflect a diagnosis of left testicular atrophy.

In rendering the opinion, the examiner should consider the Veteran's statements that (1) he was kicked in the groin in service, (2) was involved in numerous fights in service, and (3) had to march continuously in service, to be competent statements.

In making this determination, the examiner is requested to consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.  The examiner must outline the specific evidence in the record supporting this opinion.

3. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




